FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30075

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00057-JDS

  v.
                                                 MEMORANDUM*
DAVID JOSEPH SANDERS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       David Joseph Sanders appeals from the district court’s judgment and

challenges the 135-month sentence imposed following his guilty-plea conviction

for distribution and possession with intent to distribute oxycodone, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(C). We have jurisdiction under 28 U.S.C. § 1291,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Sanders contends that the district court procedurally erred by failing to

consider his policy and mitigating arguments and by failing to explain the

sentence. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the district

court considered Sanders’s mitigating and policy-based arguments and found them

unpersuasive. See United States v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011)

(“[D]istrict court’s are not obligated to vary from the child pornography Guidelines

on policy grounds if they do not have, in fact, a policy disagreement with them.”).

Moreover, the court adequately explained the sentence. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Sanders also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Sanders’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence in the middle of the

Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                          2                                       13-30075